Case 1:16-cv-00182-BAF-GWG Document 325 Filed 12/12/19 Page 1 of 10




 IN THE UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK
 JENNIFER CROWHURST,

                                                      Index No. 16-CV-182 (JGK)(GWG)
                  Plaintiffs,

  vs.

  DR. DENISE SZCZUCKI, HAMPTON INNS LLC
  D/B/A/ HAMPTON INN, HAMPTON INNS
  MANAGEMENT LLC D/B/A HAMPTON INN,
  HILTON HOTEL GROUP, SHERYL DICKER STEIN
  AS ADMINISTRATOR OF THE ESTATE OF
  NORMAN STEIN AND THE FANNIE REBECCA
  DICKER STEIN SPECIAL NEEDS TRUST,

                 Defendants.




  MEMORANDUM IN SUPPORT OF REPORT AND RECOMMENDATION AND
          IN OPPOSITION TO PLAINTIFF'S OBJECTIONS




                     DAVIDOFF BUTCHER & CITRON LLP
                            Attorneys.for Defendant
               The Fannie Rebecca Dicker Stein Special Needs Trust
                               605 Third Avenue
                          New York, New York 10158
                                (212) 557-7200
Case 1:16-cv-00182-BAF-GWG Document 325 Filed 12/12/19 Page 2 of 10




                                               TABLE OF CONTENTS

  PRELIMINARY STATEMENT ........................................................................................ 1
     I. HOURS REQUESTED .............................................................................................. 3
        A.     Work Performed After March 8, 2019 ................................................................. 3
        B.    Block Billing ........................................................................................................ 3
        C.    Complete Disregard of The Fee Chart ................................................................. 5
     II. RATES REQUESTED ............................................................................................. 5
  SUBMISSION .................................................................................................................... 7




                                                                  11
  673367v.5
Case 1:16-cv-00182-BAF-GWG Document 325 Filed 12/12/19 Page 3 of 10




        This memorandum is submitted by defendant, The Fannie Rebecca Stein Special Needs

Trust (the "Trust"), in opposition to the objections filed by plaintiff, Jennifer Crowhurst

("Crowhurst"), and in support of the Report and Recommendation of Hon. Gabriel W.

Gorenstein, U.S.M.J., dated and entered November 19, 2019 (the "Report"). Judge Gorenstein's

26-page Report, which recommended that Plaintiffs counsel, Lowell Sidney, Esq., be awarded

$5,403.60 in combined attorney's fees and costs was comprehensive, well-reasoned, and

properly exercised prevailing law in this Circuit. Conversely, Crowhurst's objections deliberately

distort the law and ignore controlling facts that concern the nature and contents of Crowhurst's

fee application and this litigation. As such, Crowhurst's objections lack any degree of merit and

for the reasons explained therein, this Court should adopt the Report in its entirety.

                                PRELIMINARY STATEMENT

        A mere cursory review of Mr. Sidney's Memorandum of Law objecting to the Report

reveals that it comprises nothing more than a regurgitation of the arguments previously

submitted to Judge Gorenstein in his reply memorandum of law in further support of his

application for $93,725 in attorney's fees and $1,658.85 in costs. Astonishingly, Mr. Sidney,

whether by choice or necessity, continues to ignore the many fatal deficiencies in his fee

application, as were expressly identified in the Repo1i. Indeed, based upon the fabrications and

falsehoods in his unsubstantiated "Fee Chart," Mr. Sidney should be more than satisfied with the

$4,400 in legal fees granted to him. "In light of the lack of proper support [for] the hours

presented," held Judge Gorenstein, "the Court would be justified in declining to award any hours

to Crowhurst on this basis alone." Report, at 12-13.

        Mr. Sidney's failure to address his application's lack of any authentication for the hours

purportedly worked is far from the only deficiency that he has refused to credibly address. Such



                                                  l
673367v.5
Case 1:16-cv-00182-BAF-GWG Document 325 Filed 12/12/19 Page 4 of 10




deficiencies include, among other things:

        1. Mr. Sidney's refusal to explain how he segregated hours that were directly related to
           the wage and hour claim from hours that were not;

        2. Mr. Sidney's refusal and inability to establish how or why Crowhurst's rejection of
           the Trust's offer of full payment of the wage and hour claim by the Trust justified
           seeking legal fees for any work performed after such offer;

        3. Mr. Sidney's refusal and inability to establish how Crowhurst could be entitled to
           emotional distress and punitive damages, which were never pied in any version of the
           Complaint, and are unavailable on a wage and hour claim;

        4. Mr. Sidney's refusal and inability to establish that there existed any legal or factual
           nexus between Crowhurst's negligence claim against the Estate of Norman Stein and
           Crowhurst's wage and hour claim against the Trust, especially in light of this Court's
           determination, as set forth in its June 3, 2019 Decision and Order on the record, that
           no such nexus existed;

        5. Mr. Sidney's refusal and inability to substantiate his purported hourly rate, especially
           in light of Mr. Sidney's complete lack of experience litigating wage and hour claims;
           indeed, being quoted in the New York Post and obtaining a judgment in a state court
           personal injury action does not qualify Mr. Sidney for an hourly fee commensurate
           with the most experienced wage and hour attorneys in this Circuit.

        6. Mr. Sidney's refusal to substantiate the hours worked or hourly rates of either Mr.
           Cassell or Ms. Charmhaic, whether by declaration or other sworn statement from
           either Mr. Cassell or Ms. Charmhaic.

        7. Mr. Sidney's refusal to explain why the court should accept any of the block billing
           entries in the Fee Chart, when numerous of such entries can be easily proven as false,
           fabricated, or irrelevant to the labor law claims. 1

        Despite the Trust raising these numerous deficiencies in opposition to his fee application

and despite Judge Gorenstein' s Report citing these deficiencies as a basis to substantially reduce

or entirely foreclose the award of attorney's fees, Mr. Sidney, whether by choice or necessity,

has elected to ignore the many inarguable facts that necessarily preclude him from receiving the

relief he has demanded. The undersigned respectfully requests that this Court recognize Mr.




1
 The Court is respectfully referred to the Affirmation of Mark E. Spund dated June 25, 2019
and the Analysis of Plaintiffs Exhibit A and Objections to Time annexed thereto as Exhibit H.

                                                 2
673367v.5
Case 1:16-cv-00182-BAF-GWG Document 325 Filed 12/12/19 Page 5 of 10




Sidney's objections for what they are: his most recent ill-advised attempt to distort, distract, and

mislead this Court.

        Notwithstanding Judge Gorenstein's meticulous and comprehensive Report, the Trust

will briefly address a limited number of arguments raised by Mr. Sidney in his objections.

I. HOURS REQUESTED
A.    Work Performed After March 8, 2019
        As recounted by Judge Gorenstein, on March 8, 2019, the Stein Trust offered to consent

to the entry of judgment against it for the total amount that Crowhurst was seeking, including

liquidated damages and interest leaving the issue of attorney's fees and costs to the Court. See

Report, at 18. Accordingly, Judge Gorenstein found that a reasonable attorney would not have

expended any of the hours listed in Mr. Sidney's application after such date, including hours

spent on "trial preparation on the wage claim" and "time spent preparing for the settlement

conference." Id., at 18.

        Rather than accept entry of judgment and payment thereon, however, Mr. Sidney insisted

upon Crowhurst's entitlement to additional legal fees based upon a frivolous theory that

Crowhurst was somehow entitled to emotional distress and punitive damages, despite never

claiming such damages in the three Complaints filed in this action. Simply put, not only were

many of the hours claimed in the purported "Fee Chart" fabricated, many more were expended in

pursuit of legal claims and theories that have no basis in reality or law, and their subsequent

inclusion in the purported "Fee Chart" was for the sole purpose of inflating the hours purportedly

expended on the labor law claims. As a result, Judge Gorenstein appropriately detennined that a

reasonable attorney would not have expended such hours.

B.    Block Billing
        Mr. Sidney argues that the typical reduction applied to block billing is far less than that


                                                 3
673367v.5
 Case 1:16-cv-00182-BAF-GWG Document 325 Filed 12/12/19 Page 6 of 10




which was applied in the Report. The reduction, he argues, is typically only around 15%.

However, as Judge Gorenstein correctly determined, Mr. Sidney's entries are far from typical

block billing. See Report, at 13 ("[W]e have observed that the "Fee Chart" is rife with

problematic entries."). As an initial matter, and as recognized in the Report, these block billing

entries include "several instances where entries in the fee chart do not align with the record."

Report, at 14. Moreover, some of Mr. Sidney's time entries are block billed over a period of

more than three years, and notably, all such entries included numerous purported tasks that were

completely unrelated to the labor law claim. As Judge Gorenstein correctly noted, "there was no

such overlap between the wage claims and the various tort claims" as the "claims were factually

and legally distinct as manifested by the fact that summary judgment granted on two of the

claims      malpractice and negligence -- did not impact the wage theft claim." Report, at 14. In

fact, this Court itself found that there existed no common core of facts or law between the labor

law claims and all other claims in this litigation:

         The Court has broad discretion in deciding whether to sever claims. The factors
         relevant to the question whether a claim should be severed include, "One, whether
         the claims arise out of the same transaction or occurrence; two, whether the
         claims present some common questions of law or fact; three, whether settlement
         of the claims or judicial economy would be facilitated; four, whether prejudice
         would be avoided if severance were granted; and fifth, whether different
         witnesses and documentary proof are required for the separate claims." Cestone v.
         General Cigar Holdings, Inc., No. 00 CV 3686, 2002 WL 424654 at 2 (S.D.N.Y.
         March 18, 2002), quoting Morris v. Northrop Grumman Corp., 37 F.Supp. 2d
         556, 580 (E.D.N.Y. 1999). All the factors outlined above weigh in favor of
         severing the plaintiffs claims against the trust.

Hearing Tr., Jun. 3, 2019, at 5:20-6:6.

         Contrary to Mr. Sidney's claims to the contrary, there exists no basis to include any work

not directly related to the labor law claim in his hourly totals. Moreover, as the Report correctly

notes, "numerous entries relate to generic activities and thus provide ... no confidence that they

do not include hours that relate exclusively to the tort claims." Report, at 15. Even under New

                                                      4
673367v.5
 Case 1:16-cv-00182-BAF-GWG Document 325 Filed 12/12/19 Page 7 of 10




York law, the party seeking a fee "bears the burden of showing the reasonableness of the fee by

providing definite information regarding the way in which time was spent." Flemming v.

Barnwell Nursing Home & Health Facilities, Inc., 56 A.D.3d 162, 164-65 (3d Dep't 2008),

aff'd, 15 N.Y.3d 375 (2010). Stated differently, Mr. Sidney refuses to acknowledge or

understand that although under New York law lacks any express requirement for

contemporaneous time sheets, he still has the burden of justifying the time he seeks fees for,

which he has blatantly failed to do.

C.    Complete Disregard of The Fee Chart
        In light of the aforementioned issues with Mr. Sidney's "Fee Chart," the Trust supports

the Judge Gorenstein's determination to "completely disregard the Fee Chart for the purpose of

determining the reasonable number of hours expended." Report, at 15. And while the Trust may

have preferred the "complete denial of any award of fees," as the Report stated was justified, it

nonetheless does not object to the hours awarded based "on the record of tasks accomplished as

reflected in the docket sheet as well as" its own familiarity with the case. Report, at 15.

H. RA TES REQUESTED
        Mr. Sidney's argument that Judge Gorenstein's determination that $225 an hour was

reasonable for both him and Mr. Cassell is unconvincing and contrary to prevailing law in this

Circuit. Regardless of whether Mr. Sidney is "quoted in the New York Post for his many high-

profile cases" which are neither cited nor listed, and regardless of the apparent $600,000

judgment he achieved in a dog bite case where liability had been conceded, he admittedly has no

experience in wage and hour and labor law cases.

        As to Mr. Cassell, although he has more experience and may very well have litigated four

wage and hour cases over 25 years, his work product, which essentially amounted to arguing that

Crowhurst was entitled to emotional distress and punitive damages, added nothing to


                                                  5
673367v.5
 Case 1:16-cv-00182-BAF-GWG Document 325 Filed 12/12/19 Page 8 of 10




Crowhurst's wage and hour claim; in fact, all it did was delay entry of judgment in Crowhurst's

favor. Most importantly, however, the overwhelming majority of Mr. Cassell's time was

expended after the Trust had communicated to Mr. Sidney its willingness to compensate

Crowhurst for everything she had demanded on her labor law claim.

            Simply put, the lack of experience of either of these two attorneys in wage and hour

claims together with their clear bad faith in attempting to seek fees from the Trust for numerous

hours expended on tasks having nothing to do with the wage and hour claim require that they be

given nothing more than what Magistrate Judge Gorenstein provided for in the Report.




                                                 6
673367v.5
Case 1:16-cv-00182-BAF-GWG Document 325 Filed 12/12/19 Page 9 of 10




                                          SUBMISSION

        For all of the reasons set forth herein and in the Report, Crowhurst's objections should be

denied and the Report and Recommendation confirmed.




Dated: New York, New York
       December 12, 2019

                                                     Respectfully submitted:

                                                     DAVIDOFF HUTCHER & CITRON LLP




                                                            Matthew R. Yogg
                                                     Attorneys for Defendant The Fannie
                                                     Rebecca Stein Special Needs Trust

                                                     605 Third Avenue, 34th Floor
                                                     New York, New York 10158
                                                     (212) 557-7200
                                                     ~ . h e legal.com
                                                     mry@dhclegal.com




                                                 7
673367v.5
Case 1:16-cv-00182-BAF-GWG Document 325 Filed 12/12/19 Page 10 of 10




                              CERTIFICATE OF COMPLIANCE

        I hereby certify that the foregoing Reply complies with the formatting rules set forth in

the individual practice rules ordered by Judge Koeltl.


        Type: A proportionally spaced typeface was used, as follows:

        Name of typeface: Times New Roman

        Point Size: 12

        Line Spacing: Double

        Word Count: The total number of words in this Memorandum of Law is 2,126.



Dated: New York, New York
       December 12, 2019

                                                      Respectfully submitted:

                                                                          :HER & CITRON LLP


                                                              ./'
                                                              /
                                                      By:,,/...,,__ _ _ _ _ _ __
                                                      L?        Matthew R. Yogg
                                                     ,:Attorneys for Defendant The Fannie
                                                      Rebecca Stein Special Needs Trust

                                                      605 Third Avenue, 34 th Floor
                                                      New York, New York 10158
                                                      (212) 557-7200
                                                      mi;y a,dhclegal.com




673367v.S
